DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 16 is objected to because of the following informalities:  
	In claim 16, lines 1-2, change “in the in the first configuration” to -in the first configuration-. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-3, 5-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over San Martin et al. (Pub. No. US 2007/0103161) (hereinafter San Martin) in view of Itskovich (Pub. No. USA 2007/0046291).
	As per claims 1 and 17-20, San Martin teaches  disposing a downhole tool into a borehole that penetrates a formation (see Fig. 1, Fig. 2, Fig. 11 and paragraph [0061]), wherein the downhole tool comprises the pad and wherein the pad is connected to the downhole tool through an arm (see Fig. 2 and paragraph [0028]); configuring the pad in a first configuration (see paragraphs [0047]-[0053]); taking a first measurement of the formation in the first configuration (see paragraphs [0049]-[0053]); configuring the pad in a second configuration (see paragraph [0054]); taking a second measurement of the formation in the second configuration (see paragraphs [0057]-[0058]); determining a tuning coefficient to reduce a tool body effect in the first measurement and the second measurement (i.e. determining a calibration coefficient to minimize the common voltage) (see paragraphs [0050]-[0053]); computing a first weighted measurement from the tuning coefficient and the first measurement (see paragraph [0052]); computing a second weighted measurement from a tuning coefficient and the second measurement (see paragraph [0058], the examiner notes that c0 and c1 are weighting coefficient that are determined to minimize the mean square error in various calibration curves); and computing a tuned impedance from a ratio of the first weighted measurement and the second weighted measurement (see paragraph [0058]).
	San Martin fails to explicitly teach computing a second weighted measurement from the tuning coefficient and the second measurement (emphasis underlined).
	However, Itskovich teaches that the calibration coefficient may be applied numerically by a processor or may be implemented by circuitry which automatically modifies the voltages or currents (see paragraph [0037]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Itskovich’s teaching into San Martin’s invention because accurate formation resistivity would be determined. Therefore, more accurate analysis of the formation would be conducted.
	As per claims 2 and 3, while San Martin further teaches that the voltage of each current electrode (relative to the tool body) is measured and multiplied by an air calibration constant to determine the baseline current from that current electrode. The air calibration constant may be determined experimentally, such as by measuring the current from the current electrodes while the pad is suspended in air and that the current electrodes may be at different voltages, causing a different baseline current to be determined for each current electrode (see paragraph [0044]. San Martin fails to explicitly teach determining a plurality of tuning coefficients, producing a graph of at least one of the plurality of tuning coefficients in relation to a formation resistivity measurement, and selecting the tuning coefficient among the plurality of tuning coefficients. 
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine a plurality of calibration coefficient based on the current electrodes and different voltages, determine the calibration constant to reduce the error due to the small leakage current flow from the current electrodes, determine the corresponding formation resistivity as the voltages change and generate a graph of the plurality of calibration coefficients in relation to the formation resistivities thus determined. Selection of the proper calibration coefficient among the plurality of calibration coefficients would be performed.   Therefore, more accurate analysis of the formation would be conducted.
	As per claims 5 and 6, San Martin further teaches performing a voltage measurement or a current measurement as an indicator and averaging a plurality of indicators from a plurality of depths and calculating a weighted measurement for the averaging of the plurality of indicators (see paragraphs [0025] and [0058]).
As per claims 7-9, San Martin further teaches taking the current (or voltage) measurement as the indicator and a weighted measurement is applied to the current (or voltage) measurement such that the current (or voltage) measurement is about zero (see paragraph [0052]).
	As per claims 10 and 11, San Martin further teaches taking a second current to measure a current (i.e. current ICF) through the arm connecting the arm to the downhole tool (see Fig. 10A and paragraphs [0056]-[0057]).
	As per claims 15 and 16, San Martin further teach that a current source disposed in the downhole tool and in the in the first configuration the current source is set to a first signal and in the second configuration the current source is set to a second signal (see paragraphs [0048]-[0049]).

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over San Martin in view of Itskovich and further in view of Chapman et al. (Patent. No. US 4,675,610) (hereinafter Chapman).
	The combination of San Martin and Itskovich teaches the system as stated above except that he taking the first measurement is made down-logging and the taking the second measurement is made during up-logging.
	Chapman teaches displacing the array upward or downward along the borehole as the array is caused to repeat the collection process at each logging station, a series of impedance measurements can be developed indexed to current position and potential electrode position (see col. 21, lines 35-41). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chapman’s teaching into the combination of San Martin and Itskovich because accurate formation resistivity would be determined. Therefore, more accurate analysis of the formation would be conducted.

5.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over San Martin in view of Itskovich and further in view of Haramboure et al. (Pub. No. US 2013/0069656) (hereinafter Haramboure).
	As per claim 12, the combination of San Martin and Itskovich teaches the system as stated above except that a switch is disposed in the downhole tool and in the first configuration the switch is on and the second configuration the switch is off.
	 Haramboure teaches activating and deactivating a switch to perform different measurements (see paragraphs [0057]-[0058] and Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Haramboure’s teaching into the combination of San Martin and Itskovich because it would serve for making measurement in different configurations to obtain measured currents and voltages. Therefore, more accurate determination and analysis of the formation resistivity would be conducted.
	As per claim 13, the combination of San Martin and Itskovich teaches the system as stated above except that a capacitor is disposed in the downhole tool and in the first configuration the capacitor is connected and the second configuration the capacitor is disconnected.
	Haramboure teaches activating and deactivating a switch to perform different measurements (see paragraphs [0057]-[0058] and Fig. 3) and that the switch is a part of a the pulse generation circuitry can be configured to use a capacitor (see paragraph [0054]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Haramboure’s teaching into the combination of San Martin and Itskovich because it would serve for making measurement in different configurations to obtain measured currents and voltages. Therefore, more accurate determination and analysis of the formation resistivity would be conducted.

6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over San Martin in view of Itskovich and further in view of Bloemenkamp (Pub. No. US 2011/0140702).
	The combination of San Martin and Itskovich teaches the system as stated above except that a variable resistor is disposed in the downhole tool and in the first configuration the variable resistor is set to a first value and the second configuration the variable resistor is set to a second value.
	Bloemenkamp teaches the use of active, tuneable discrete electrical components such as tuneable capacitors, inductors and/or resistors or complete active systems. These electrical components can be connected to the tool body, pad and/or the current injector and return electrode(s) to modify their electrical behaviour so as to provide the desired impedance ratios (see paragraph [0059] and that the variable electrical component is selected from the group consisting of a variable capacitor, a variable inductor, and a variable resistor (see claim 15).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bloemenkamp’s teaching into the combination of San Martin and Itskovich because it would serve for making measurement in different configurations to obtain measured currents and voltages. Therefore, more accurate determination and analysis of the formation resistivity would be conducted.

Prior art
7.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Forgang et al. [‘854] disclose an apparatus for formation resistivity imaging in Wells With oil-based drilling fluids where sequential measurements are made using a two terminal resistivity imaging device wherein the measure electrodes are activated sequentially with the remaining electrodes in a floating mode. The sequential measurements and performed by sequentially connecting and disconnecting the switches under control of the processor, or by disabling input circuits of preamplifiers under the control of the processor.
Fouda et al. [‘728] disclose apparatus, systems, and methods for correcting measured voltage data for selected weak differential measurements to provide corrected voltage data. Adjusting the corrected voltage data to remove level shifts in the measured voltage data caused by downhole tool impedance to provide adjusted voltage data, converting the adjusted voltage data into apparent resistivity data, inverting the apparent resistivity data to determine true resistivity values for a geological formation, and operating a controlled device according to the true resistivity values for the geological formation.
Hu et al. [‘897] disclose a resistivity imaging tools a method for providing a high-resolution electrode configuration for imaging in oil-based imaging in oil-based muds. A sensing surface that comprises: a measurement electrode, a focus electrode surrounding the measurement electrode, and a return electrode surrounding the focus electrode. The sensing surface can be provided on an extendable sensor pad or on the wall-contacting portion of a stabilizer.

    Contact information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857